Exhibit 10





AMENDMENT
TO
SHAREHOLDER AGREEMENT

        THIS AMENDMENT (the “Amendment”) to that certain Shareholder Agreement
dated as of November 30, 2000 (the “Shareholder Agreement”), by and among
Whitman Corporation, a Delaware corporation now known as PepsiAmericas, Inc.
(the “Company”), Pohlad Companies, a Minnesota corporation (“Pohlad Companies”),
Dakota Holdings, LLC, a Delaware limited liability company (“Dakota Holdings”)
and Robert C. Pohlad (“Pohlad”) is made and entered into as of November 9, 2004.
Pohlad Companies, Dakota Holdings and Pohlad are hereinafter sometimes
collectively referred to as the “Shareholder Group”.


WITNESSETH:

        WHEREAS, the Shareholder Agreement sets forth a maximum ownership
percentage in the Company that the members of the Shareholder Group,
collectively, may own; and

        WHEREAS, the Company and the members of the Shareholder Group desire to
increase the maximum ownership percentage in the Company that the members of the
Shareholder Group, collectively, may own if and to the extent that such increase
is the result of a reduction in the number of voting securities of the Company
outstanding due to a purchase of common stock by the Company; and

        WHEREAS, it is necessary to amend the Shareholder Agreement to
memorialize the understanding and intent of the Company and the members of the
Shareholder Group, as set forth above.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants and agreements hereinafter set forth, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend the Shareholder Agreement as follows:

    1.        Defined Terms: All capitalized terms used in this Amendment shall,
except where the context otherwise requires, have the meanings set forth in the
Shareholder Agreement.

    2.        Amendment: The definition of “Maximum Ownership Percentage” set
forth in Section 1.1 of the Shareholder Agreement is hereby modified by adding
the following proviso at the end thereof:

        “provided, further that in the event of a reduction in the number of
Voting Securities outstanding due to a purchase of Common Stock by the Company
or any other event beyond the reasonable control of the Shareholder Group,
including by way of example only, a forfeiture of a restricted stock award or
the expiration of an option, the Maximum Ownership Percentage shall become the
Shareholder Group’s Total Ownership Percentage after giving effect to such
reduction in Voting Securities outstanding.”

    3.        Effect on Shareholder Agreement: Except as expressly set forth in
this Amendment, all other terms and provisions of the Shareholder Agreement
shall remain in full force and effect. The execution of this Amendment and the
terms of the Shareholder Agreement are hereby ratified and confirmed by the
undersigned, and each of the parties hereto agrees to be bound by the terms of
the Shareholder Agreement and this Amendment.

    5.        Governing Law: This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware, without regard
to conflicts of laws principles.

    6.        Counterparts: This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one instrument.

    7.        Binding Effect: This Amendment shall be binding upon the Company,
the members of the Shareholder Group and their respective heirs, legal
representatives, successors and permitted assigns.

    8.        Third Party Beneficiaries: This Amendment shall not confer any
rights or remedies upon any person or entity, other than the Company, the
members of the Shareholder Group and their respective heirs, legal
representatives, successors and permitted assigns.


[SIGNATURE PAGE FOLLOWS]

        IN WITNESS WHEREOF, each of the parties has executed this Amendment as
of the 9th day of November, 2004.


    PEPSIAMERICAS, INC. (formerly known as Whitman Corporation), a Delaware
corporation


    By: /s/ G. MICHAEL DURKIN, JR.      

--------------------------------------------------------------------------------

      G. Michael Durkin, Jr.       Executive Vice President and Chief Financial
Officer



    POHLAD COMPANIES, a Minnesota corporation


    By: /s/ ROBERT C. POHLAD      

--------------------------------------------------------------------------------

      Robert C. Pohlad       President



    DAKOTA HOLDINGS, LLC, a Delaware limited liability company


    By: Pohlad Companies, Member


    By: /s/ ROBERT C. POHLAD      

--------------------------------------------------------------------------------

      Robert C. Pohlad       President


          /s/ ROBERT C. POHLAD    

--------------------------------------------------------------------------------

    Robert C. Pohlad (on behalf of all members of the Shareholder Group, other
than Pohlad Companies and Dakota Holdings)
